          Case 1:19-cv-09155-ER Document 82 Filed 03/25/21 Page 1 of 1




                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
                                                                                  JANE M. AZIA
  LETITIA JAMES                                                                   BUREAU CHIEF
  ATTORNEY GENERAL                                                       CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                            March 25, 2021

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)

Dear Judge Ramos:

      In compliance with the Court’s Individual Practice 2.D, plaintiff the New York Attorney
General respectfully requests that the Court schedule oral argument on our office’s Motion to
Compel Production of Documents Pursuant to Fed. R. Civ. P. 37, filed March 25, 2021.


                                                          Respectfully submitted,

                                                          /s/ Carolyn M. Fast
                                                          Carolyn M. Fast
                                                          Assistant Attorney General
                                                          Bureau of Consumer Frauds and Protection
                                                          (212) 416-6250
                                                          carolyn.fast@ag.ny.gov




      28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
